2013 UT App 35
_________________________________________________________

               THE UTAH COURT OF APPEALS


                          STATE OF UTAH,

                        Plaintiff and Appellee,

                                  v.

                  ROSENDO ROMAN RUVALCABA,

                      Defendant and Appellant.

                       Per Curiam Decision
                         No. 20120062‐CA
                      Filed February 14, 2013

               Fourth District, Fillmore Department
                 The Honorable James M. Brady
                          No. 111700066

           James K. Slavens, Attorney for Appellant
John E. Swallow and Michelle M. Young, Attorneys for Appellee

           Before JUDGES DAVIS, MCHUGH, and VOROS.


PER CURIAM:

¶1     Rosendo Roman Ruvalcaba appeals from his convictions of
possession or use of a controlled substance and possession of a
firearm by a restricted person. Ruvalcaba alleges that the trial court
erred in denying his motion to suppress. More particularly,
Ruvalcaba argues that the investigating officer improperly
extended the initial stop without reasonable suspicion.

¶2    In reviewing a trial court’s denial of a motion to suppress,
“we review the trial court’s factual findings for clear error and we
review its conclusions of law for correctness.” State v. Tiedemann,
2007 UT 49, ¶ 11, 162 P.3d 1106 (citation omitted). Here, the parties
                         State v. Ruvalcaba


stipulated to the operative facts; accordingly, we review only the
correctness of the trial court’s decision.

¶3      A traffic stop must be “lawful at its inception” and be
“executed in a reasonable manner.” Illinois v. Caballes, 543 U.S. 405,
408 (2005). Here, Ruvalcaba admits that the investigating officer
had reasonable suspicion to initiate a stop after the officer observed
Ruvalcaba’s vehicle parked in the middle of a dirt road, which led
to a public campground, with the vehicle’s lights on and engine
running. Accordingly, the only issue is whether the stop was
executed in a reasonable manner. Ruvalcaba argues that once the
officer learned that Ruvalcaba was in the car and had been
sleeping, he had no reasonable suspicion to extend the stop to
investigate whether Ruvalcaba had driven while impaired by
asking Ruvalcaba to exit the vehicle and perform field sobriety
tests. Normally, police must end the stop when the initial purpose
for the stop is concluded. See State v. Hensen, 2002 UT 125, ¶ 31, 63
P.3d 650. However, “[i]f, during the scope of the traffic stop, the
officer forms new reasonable articulable suspicion of criminal
activity, the officer may also expediently investigate his new
suspicion.” State v. Baker, 2010 UT 18, ¶ 13, 229 P.3d 650.

¶4      Here, the totality of circumstances observed by the officer
supported his reasonable suspicion that Ruvalcaba had been
driving while impaired. When the officer initially observed the
vehicle it was parked in the middle of a dirt road with its motor
running and its lights on. The officer turned on his overhead lights
and got no response from anyone in the vehicle. He then proceeded
to the vehicle where he found Ruvalcaba slumped over the steering
wheel with a gun on the dashboard. The officer had to yell and
knock twice on the window before Ruvalcaba responded. When he
did respond, Ruvalcaba appeared disoriented, groggy, and his eyes
were red and watery. These circumstances justified the officer’s
question to Ruvalcaba about whether he had been drinking.
Ruvalcaba’s subsequent statement that he had been drinking, but
“not too much,” when added to the totality of preceding circum‐
stances, provided sufficient justification for the officer to ask




20120062‐CA                       2                 2013 UT App 35
                         State v. Ruvalcaba


Ruvalcaba to exit the vehicle and perform field sobriety tests. See
Ramirez v. City of Buena Park, 560 F.3d 1012, 1021 (9th Cir. 2009)
(noting that “it is highly unusual to find someone asleep behind the
wheel of a parked car, with its parking lights on, outside a drug
store at 8:00 p.m.”); United States v. Wilson, 758 F.2d 304, 306 (8th
Cir. 1985) (concluding that an officer had reasonable suspicion to
conduct an investigatory inquiry “based on information that the car
was parked in a fire lane with the engine running and was
occupied by two apparently unconscious persons”); York v. State,
342 S.W.3d 528, 535–37 (Tex. Crim. App. 2011) (holding that
defendant sitting asleep in a vehicle parked partially on the
sidewalk, with the lights on and the engine running at 3:00 a.m
raised reasonable suspicion of public intoxication); cf. State v.
Prawitt, 2011 UT App 261, ¶ 18–19, 262 P.3d 1203 (concluding that
there was probable cause to believe that the defendant was in
actual physical control of the vehicle where he was the sole
occupant of the car and was asleep in the driver’s seat). Accord‐
ingly, the trial court correctly denied Ruvalcaba’s motion to
suppress.

¶5     Affirmed.




20120062‐CA                      3                 2013 UT App 35